Citation Nr: 0101091	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  95-17 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant has filed a timely request for waiver 
of recovery of a debt stemming from the overpayment of 
pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to November 
1945 and from April 1956 to October 1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1994 decision of the Committee on 
Waivers and Compromises of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's request for waiver of 
recovery of a debt stemming from the overpayment of pension 
benefits on the grounds that his request was not timely.

This claim was previously before the Board and was the 
subject of a June 1998 remand which sought to obtain 
additional evidence.  Efforts to obtain that evidence were 
unsuccessful.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Subsequent to the June 1998 remand previously issued in this 
case, the Board and the VBA Debt Management Center (DMC) 
reached an agreement published in OF Bulletin 99.GC1.04.  
That Bulletin states that where timeliness of a request for 
waiver is at issue, DMC will provide verification of the date 
on which the initial notice of indebtedness and the right to 
request waiver were dispatched by the DMC to the debtor.  The 
DMC Center will provide verification in the form of a signed, 
written certification from DMC management identifying the 
date of dispatch of the notice.  DMC will also provide a 
printout from the Centralized Accounts Receivable Online 
System (CAROLS) that indicates the date of dispatch of the 
initial letter to the debtor.  A statement that explains the 
screen will accompany the screen printout.  In addition, DMC 
will provide a copy of the type of form letter sent to the 
debtor.  Also, DMC will provide a copy of any correspondence 
received from the debtor in response to the initial notice of 
indebtedness and the right to request waiver.  These 
documents will be made a permanent part of the record.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the VBA Debt 
Management Center (DMC) pursuant to the 
guidelines published in OF Bulletin 
99.GC1.04.  That Bulletin states that 
where timeliness of a request for waiver 
is at issue, DMC will provide 
verification of the date on which the 
initial notice of indebtedness and the 
right to request waiver were dispatched 
by the DMC to the debtor.  The DMC Center 
will provide verification in the form of 
a signed, written certification from DMC 
management identifying the date of 
dispatch of the notice.  DMC will also 
provide a printout from the Centralized 
Accounts Receivable Online System 
(CAROLS) that indicates the date of 
dispatch of the initial letter to the 
debtor.  A statement that explains the 
screen will accompany the screen 
printout.  In addition, DMC will provide 
a copy of the type of form letter sent to 
the debtor.  Also, DMC will provide a 
copy of any correspondence received from 
the debtor in response to the initial 
notice of indebtedness and the right to 
request waiver.  These documents should 
be obtained and associated with the 
veteran's claims folder.

2.  Following completion of the 
foregoing, the RO should review the issue 
on appeal and comply with all applicable 
notice requirements.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to cooperate with any requested development may have an 
adverse effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


